CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: l Of 25 PAGE|D #Z 48

FI
CUUR[CFCE§RUNPLEAS
' !ZEUqAPRZF /-\q=@3
tL"'L'§ :':.4?< f:¥'-‘i‘l'f.r";;j:}";":.;

¢- 1 . ,_.._-'.. . _.` .-
rl\.,l\\€iu[]i!\....\i \..LJ'. L.u'.f

' f

200912199
(Cjb)

q` I\I\\MMmunuuminimumumw

COURT OF COMMON PLEAS
MONTGOMERY COUNTY, OHIO

The Bank Of New York Mellon, fka
The Bank of New York as Successor
in interest to JP Morgan Chase
Bank NA as Trustee for Bear
Stearns Asset- Backed Securities
Trust 2005-SD1, ASSet-Backed
Certificates, Series 2005-SD1

c/o Wells Fargo Bank, N.A. (SC)
3476 Stateview Boulevard

Fort Mill, SC 29715 Mac# 7801-013

Plaintiff
vS.

Gregory Thomas Ackerman
556 Shadowlawn Avenue
Dayton, OH 45419

Joyce Louise Ackerman
556 Shadowlawn Avenue
Dayton, OH 45419

National City Bank

Law Department

Loc #01-2174

1900 East Ninth Street
17th Floor

Cleveland, OH 44114

case NO. ’(HQ-- 311 9 4

COMPLAINT IN FORECLOSURE

Permanent Parcel No. R72“139-8-

2-38

aBarcOde»

<<BarcodeLabel»

CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 2 Of 25 PAGE|D #Z 49

Tom Lehman Concepts, Inc. Section
401(k) Profit Sharing Plan

1926 East 3rd Street

Dayton, OH 45403

Inovision
1804 Washington Boulevard, #500
Baltimore, MD 21230

Montgomery County Treasurer
451 West Third Street
Dayton, OH 45422

Defendants.

COMPLAINT

COUNT ONE
1. Plaintiff is the holder of a note, a copy of which is
attached hereto as Exhibit 'A‘. By reason of default under the
terms of the note and the mortgage securing same, plaintiff has
declared the debt evidenced by said note due, and there is due
thereon fronl the defendants, Gregory Thomas Ackerman and Joyce
Louise Ackerman, $74,507.87, together with interest at the rate of
7.2500% per year from September l, 2008, and as may be
subsequently adjusted pursuant to the terms of the Note, plus

court costs, advances, and other charges, as allowed by law.

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 3 Of 25 PAGE|D #Z 50

COUNT TWO

2. Plaintiff incorporates the allegations of Count One and
further states that the aforesaid note is secured by a mortgage, a
copy of which is attached hereto as Exhibit ‘B', and that said
mortgage constitutes a valid first lien upon the real estate
described therein.

3. The mortgage was filed for record on December 5, 1995, in
Volume 95-3709, Page D06, of the county recorder's records and it
was assigned to the plaintiff herein. The conditions of
defeasance contained therein have been broken; plaintiff has
complied with all conditions precedent; and plaintiff is entitled
to have said mortgage foreclosed. A copy of said Assignments are
attached hereto as Exhibits 'C' and ‘D’.

4. Plaintiff says that the defendant, Tom Lehman Concepts,
Inc. Section 401(k) Profit Sharing Plan, may claim an interest in
the above described property by virtue of a mortgage from Gregory
Thomas Ackerman and Joyce Ackerman, filed for record on ll/02/92,
in Microfiche No. 92-3736, page AOl, of said County Recorder's
Records. Said mortgage is subordinate to plaintiff's mortgage by
virtue of a Subordination Agreement filed for record on
l2/05/1995, in Microfiche No. 95-3709, page DOS, of said County
Recorder's Records. A copy of said Subordination Agreement is

attached hereto as Exhibit 'E'_

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 4 Of 25 PAGE|D #Z 51

5. Plaintiff says that the defendant, Inovision, may claim
an interest in the above described property by virtue of an
execution lien against Greg T. Ackerman, filed for record on
10/19/06, in Judgment Lien Docket 2006EX50166, of said County
Clerk's Records.

6. Plaintiff says that the defendant, Montgomery County
Treasurer, may claim an interest in the above described property
by virtue of any unpaid real estate taxes and/or assessments due
and owing on the subject property.

7. Plaintiff says that the defendant, National City Bank,
may claim an interest in the above described property by virtue
of a mortgage from Gregory T. Ackerman and Joyce L. Ackerman, on
07/16/93, in Microfiche No. 93-2?52, page ElO, of said County
Recorder's Records, which lien is believed to be paid off,
however, not released of record.

WHEREFORE, plaintiff prays for judgment against defendants,
Gregory Thomas Ackerman and Joyce Louise Ackerman, in the amount
of $74,507.87, together with interest at the rate of 7.2500% per
year from September l, 2008, and as may be subsequently adjusted
pursuant to the terms of the Note, plus court costs, advances, and
other charges, as allowed by law; that plaintiff's mortgage be
adjudged a valid first lien upon the real estate described herein,
that said mortgage be foreclosed; that said real property be

ordered sold, and that plaintiff be paid out of the proceeds of

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 5 Of 25 PAGE|D #Z 52

such sale; for such other relief, legal and equitable, as may be
proper and necessary; and that all the other defendants herein be

required to set up their liens or interests in said real estate or

be forever barred from asserting same.

 

   
 

Mallo hnson, Trial Counsel
Ohio r Court Reg. #0082567
LER PSON & ROTHFUSS

At y for The Bank of New York

Success r in interest to JP Morgan
Chase Bank NA as Trustee for Bear
Stearns Asset- Backed Securities Trust
2005-SDl, Asset-Backed Certificates,
Series 2005~SDl

P.O. BOX 5480

Cincinnati, OH 45201-5480

(513) 241~3100

(513) 241-4094(Fax)
attyemail@lsrlaw.com

The undersigned hereby certifies that an examination of the
public records of Montgomery County, Ohio has been made to
determine the ownership of the subject real estate and all
parties who may clainl an interest therein, and that, in the
opinion of the ndersigned, all such parties have been named as
parties to th` action, stating as exceptions any interested
part` , named.

    

 

Mal&o . ohnson

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 6 Of 25 PAGE|D #Z 53

_ nnr.n-aaso-i

' BALL£S§,§°TE EXHlB|T pl

THIS LOAN lS PA‘IABLE lN FULL AT MATUR|T‘I. YOU MUST REFAY THE ENTIRE
PRINC|PAL BALANCE OF THE LOAN AND UNPAID lNTEFlEST THEi| DUE. THE LENDER IS
UNDER NO GBLlGATlON TO REF|NANCE THE LOAN AT THAT TlME. YOU WELL,
THEREFORE. BE REOU|RED TO MAKE PAYMENT UUT QF OTHER A$SETS THAT YDU MAY
OWN, OR YOU WlLl. HAVE `l'0 FlND A LENDEH. WH|CH MAY BE THE LENDEH YDU HAVE
T`HlS LC|AN WlTH. VVILL|NG TD LEND 't’DU THE MDNEY. IF YOU REFINANCE TH|S LOAN
AT MATURITY, ¥OU MAV HAVE TD PA¥ SDME OR ALL OF THE CLOS|NB COSTS
NDRMALLY ASSOC|ATEJ WITH A NEW LOAN EVEN IF ¥OU DBTAlN REF|NANC|NG FRDM
THE SAME LENDER.

norrme 22 _1995 myron on
limit tc'uyl lsnu|
556 snmo\rr.ntnr nvmm'n. nA!'roN, on 45419

[Prttperty t\ddrm]

1. BORR[)WER‘S PRUMISE TO PAY

ln return for a loan that l have received l promise to pay U.s. $ si, 000 . no (lhi, mm is mud
"pn`ncipal"}. plus interest to the order of the Lemler. The Lender is LBGncY schemes
n cnmrotut::t convonn'l'rov' ,
l understand that the Lender my transfer this Notc. The l.endcr or anyone who takes this Notc by transfer and who is
entitled to receive payments under this Notc is called the "Note Holdcr."

2. [NTERESI
lntcmt will be charged on unpaid principal until the fall amount of principal has been paid. I will pay interest at a
yearlyrnieof 7.250 %.

The interest rate required by this Scction 2 is thc rate l will pny both before nod after any default described in Section
G(B) of this Nntt:.

3. ?AYMENTS

(A) Tlmt: and Plnrc of Pnymcnls

l will pay principal and interest by making payments every month.

l will make my monthly payments on the rIRS'.l' dny of each month beginning on JAN'UARY 01 ,
19 56 . Iwill mike these payments every month until l have paid ttll of the principal nod interim and my other
charges described below that l may owe under this Note. My monthly payments will be applied to interest before
principal lf, on ott-IBR 01 , 2002 l still own minimis matter this

Note, l will pay those amounts in full on that dare, which ls called the “Mzt;ut'ity Date."
Iwill make my mootth payments it Nonrnts'r nonunion ritc. , . t».o. sex 5137 . nos
lmINllB, IA 503065137 or at a different plane if required by the Note Holdet.
(B) Amount of Monlhly Payments
My monthly payton will he in the amount ofU.S. 5 *"'*'620.'1'9

4. B{)R.ROWER‘S RIGH'I` 'I`O PREPAY

l have the right lo make payments of principal at any time before they are due. A payment of principal only is known
ss a "prepaytnent." When l make n prepayment, 1 will tell the Note Holder in writing that I nm doing eo.

l may make a full prepayment or partial prepayments without paying any ptq)ayment charge The Note Holder will ute
all of my prepaymean to reduce the amount of principal that l owe under this Note. ll' l make a partial prepayment there
will be no changes in thc due date or in thc amount of my monthly pnyrnent unless the Noto Holdcr agrees in writing to
those changot.

S. l.OAN CHARGES

ll` n lnw, which applies to this loan and which sets matrimt.tm loan churges, is finally interpreted so that thc interest or
other loan charges collected or lo be collected in wnnect;ion with this loan exceed the permitted limitt, then: (i) any such
lonn charge shall be reduced by the amount ncccttsnry to reduce the charge to the permitted limit; and (ii) any sums already
collected from mo which exceeded permitted'limits will bc refunded to me. The Note Holdcr mary choose to make this
refund by reducing the principal l owe under this Note or by making a direct payment to me. lf a refund reduces principal,
the remtt:tinn will be treated as a partial prepayman

6. BORROWER'S FAlLURE 10 PAY AS REQU'!RE.D
(Al Lnte Chnrge.' for Overdne Pnyments
lt‘ the Note Holder has not received the full amount of any monthly payment by the end of

15 calendar days after the date it is dne, l will pay a late charge to thc Note l-lolder.
Tlte autumn of thc charge will bcs . olin ‘I, of my overdue payment ofprincipal and interett. l will pay this
late charge promptly but only once on each late pnymt:nt.
(B) Default ,
lrl do not pay thc l'nll arnmmt of each monthly payment on the date it is dne, l will hein defaultl
uumsrnre enuoon then turn Nor£ - singta anitv - ntMA uniroth wsmutn£ttrr me 3260 star
nga lutz
QBTO tMM\-G\ vw montana rem -ooot:zt-rzn man

|l||l|||l|

 

Il||[|ll|il|ll|l

 

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 7 Ol 25 PAGE|D #Z 54

* ama-szso-z

(C) Nolice of Defttu|t

Ifl am in defauli, the Note Holder may send me a written mile telling me that if l do riot pay the overdue amount by
a certain date, the Nole Hulder may require me to pay immediately this full annum ol' principal which luis nol been paid
ann all the interest that l owe on that amount That date artist he at least 30 days riner the date on which the notice is
delivered or mailed to me.

(D) Nn Wsilv¢r By Note Holder

Even lf, at a time when l am in default. the Not.e Holder does not require me lo pay immediately in lull as described
above, the Note Holder will still have the right to do so ill aro in default at a later time.

(E) hyman of Note llolder’a Coecs and Exprr\si-si

ll' the Nore Holder has required me to pay immediately in full as described above, the Note Holder will have the right
to be paid back by the for till of its costs and e ses in enforcing this ane to the extent not prohibited by applicable law.
Thosc expenses includo, for example, reasonab o artomeys' fes.

r. fsiva or Nor'tCES _
Unlcm applicable law requires adiffctenl method, any notice that must be given to me under this Note will he given by

delivering it or by mailing lt by first class mail to me ai the Propet'ty Addrers above or at a different address ifI give the
Note Holder a notice of my different address.

Any notice that must he given lo the Note Holder under this Nole will be given by mailing it by l'irst cl-s mail to the
Nore lloldcr:ttheadd.resssmledin$ectjon$()\) uboveora.t adil`l'eri:nt nddressil'l magiveoanoiiceot°ma.idifl`uent
addrcsa.

8. OBLlGA'l'IONS OF PERSONS UNDER TH]S ND'I'E

lf more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made
in this Note. including the omise m pay the hill amount owed. Any person who is a guarancor. surety or endorser of this
Noie is also obligated to time things A.ny person who takes over these obligndons. including the obligations of a
guar-union surety ur endorser of this Notc, is also obligated to keep all of the promises made in this Note. The Noie
Holdcr may enforce its rights under this Note against each person individually or against all of us together. This meat-is
that any one of us may be required to pay all of the amounts owed under this Not.e.

9. WAIVERS

l and any other person who has obligations under this Note waive the rights of presentment and notice of dishonor.
“Preseutmenl" comm the right to require the_ Note Holder to demand payment of amounts due. "Noliee of dishonor"
maris the right to require the Note Holdr:r to give notice to other persons that amounts due have not been palil.

lU.UNTmRht SFA`,IIRED N(YI°E

Thls Nore is a uniform instrument with limited variations in some ju.n°srlietions. ln addition to the protections given to
the Note }lolder imder this Note. a Mortgage, Doed of Trust or Secu.rity Deed (the "Security lnstrumeni"), dated the same
date as this Note. protects the Note Holder front possible losses which might result if l do not keep the promises which l
make in this Note. That Securiry instrument describes how and under what conditions l may be required to make
immediate payment in full of all amounts I owe under this Note. Some of thneeoondilions are described its lotlows:

Trnitsfer of the Property or a Bcneflcinl Inlerest in Borrower. if all or any part of the Property or any
interest in il iii sold or transferred (or if o beneficial interim in Bnrrower is sold nr transfcned and llormwcr
is not a natural pcrsnri) without Lender’s prior written conseni, Lender may, at its option, require immediate
payment in full of all sums secured by this Sccuriry lnsirnmeni. }{owever, this option shall not be mental
by lender if exercise is prohibited by federal law as of the date of this Socurily lnstt'umetrt.

if l.,eoder exercises this o tion. Lerirler shall give Borrower notice of acceleration The notice shall
provide a period of mr less t£rao 30 days from the dale the notice is delivered or mailed within which
Borrower must pay all sums secured by this Security lnstrum.eot. ll Borrower fails to pay these sums prior to
the expiration al this period, bendix may invoke any remedies permitted by this Seourity instrument without
further notice or demand on Burrower.

WlTNESS THE HAND(S) AND SEAL(S) OF THE UNDERS!GNED.

deviation m

eneeon\¢?(. amounts -Bom~¢r

QQHLl/¢XM/imwv man

ordij r,. hartman -nmr

 

~Burrolrer

(Senl}
‘Do“°\'€f
t'Sr`gn On'gt'n¢tl Only)

 

QBTB tvth niagara 'Fomi3260 Blll')

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 8 Of 25 PAGE|D #Z 55

3344558 ' BLNL-3266

_»

BALLOON NOTE ADDENDUM

(CONDITIONAL RIGHT TO REF]NANCE)

THlS BAL[DON NOTE ADDENDUM is made this 22ND day of NOVEM:BER ,19 95 , and is
incorporated into and shall be deemed to amend and supplement the Balleon Note made by the undersigned (the “Borrower") in
favor of mcnth recurrence .

(the "Lender")
and dated as of even date herewith (the “Note”). The interest rate stated on the Note is called the "Note Rate." The date of the
Note is called the “Note Date."

l (the Borrower) understand the Lender may transfer the Note, the related Mortgage, Deed of Trust or Deed to Secure
Debt (the “Secun`ty lnstrument") and this Addendum. The l_,ender or anyone who takes the Note, Secnrity lnstrument and this
Addendum by transfer and who is entitled to receive payments under thc Note is called the “Note Holdcr."

ADD['I`IONAL COVENANTS. ln addition lo the covenants and agreements in the Security lnstrument, Borrower and
Lender further covenant and agree as follows (despite anything to the contrary contained in the Security instrument or the
Note):

l. CONDI'I`|ONAL RIGHT TO REFINANCE

At the Maturity Date of the Note and Security instrument (the “Maturity Date"), l will be able to obtain a new loan
(“New loan’ ’) with a new Maturity Date of DECBMBER 18'1' , 20 25 , and with an interest rate equal to the
“New Note Rate” determined in accordance with Section 3 below if all the conditions provided in Sections 2 and 5 below are
met (the “Conditional Reiioancing Option"). lf those conditions are not met, I understand that the Note Holder is under no
obligation to refinance or modify the Note, or to extend the Maturity Date, and that I will have to repay the Note from my own
resources or find a lender willing to lend me the money to repay the Note.

2. CONDITIONS TO OPTION

If l want to exercise the Conditional Reiinancing Option at maturity, certain conditions must be met as of the Maturity
Date. These conditions are: (l) l must still be the owner and occupant of the property subject to the Security lnstrtunent (the
"Property"); (2) l must be current in my montiin payments and cannot have been more than 30 days late on any of the 12
scheduled monthly payments immediately preceding the Maturity Date; (3) no lien against the Property (except for taxes and
special assessments not yet due and payable) other than that of the Security lnstrument may exist; (4) the New Note Rate cannot
be more than 5 percentage points above the Note Rate; and (5) l must make a written request to the Note Holder as provided in
Section 5 below.

3. CALCULAT[NG THE NEW NOTE RATE

The New Note Rate will be a fixed rate of interest equal to the Federal National Mortgage Association’s required net yield
for 30»year fixed rate mortgages subject to a 60»day mandatory delivery commitment, plus one-half of one percentage point
(0.5%), rounded to the nearest one-eighth of one percentage point {0.125%) (the “New Note Rate"). The required net yield
shall be the applicable net yield in effect on the date and time of day that the Note Holder receives notice of my election to

exercise the Conditional Reftnancing Option. If this required net yield is not available, the Note Holder will determine the New
Note Rate by using comparable information

4. CALCULAT|NG THE NEW PAYMENT AMOUNT

Prt)vided the New Note Rate as calculated in Section 3 above is not greater than 5 percentage points above the Note Rate
and all other conditions required in Section 2 above are satisfied, the Note Holder will determine the amount of the monthly
payment that will be sufficient to repay in full (a) the unpaid principal, plus (b) accrued but unpaid interest, plus (c) all other
sums l will owe under the Note and Security Instrument on the Maturity Date (assuming my monthly payments then are current.
as required under Section 2 above), over the term of the New Note at the New Note Rate in equal monthly payments.- The result
of this calculation will be the amount of my new principal and interest payment every month until the New Note is fully paid.

MULTISTATE BALLOON NOTE ADDEIDUM - Single Family - Fannlo Mao Uniform lnstrument pm 1 m z Form 3268 12/89

@6374 most mr nominee rooms - teeo:sa 1 .1291 A"'°;§:d 3"92
lNlHl:

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 9 Of 25 PAGE|D #Z 56

_r

5.` f EX?ERClSlNG THE CONDl'l'IONAL REFINANCING Ol’I`ION

- ' 'Ihe Note Holder will notify me at least 60 calendar days in advance of the Maturity Date and advise me of the principal,
accrued but unpaid interest, and all other sums I am expected to owe on the Maturity Date. The Note Holder also will advise me
that l may exercise the Conditional Rei'mancing Option if the conditions in Section 2 above are met. The Note Holder will
provide my payment record information, together with the name, title and address of the person representing the Note Holder
that l must notify in order to exercise the Conditional Relinancing Option. lf I meet the conditions of Section 2 above, l may
exercise the Conditional Refinaucing Option by notifying the Note Holder no later than 45 calendar days prior to the Maturity
Date. The Note Holder will calculate the fixed New Note Rate based upon the Federal National Mortgage Association’s
applicable published required net yield in effect on the date and time of day notification is received by the Note Holder and as
calculated in Section 3 above. l will then have 30 calendar days to provide the Note Holder with acceptable proof of my
required ownership, occupancy and property lien status. Before the Maturity Date the Note Holder will advise me of the new
interest rate (tlre New Note Rate), new monthly payment amount and a date, time and place at which l must appear to sign any
documents required to complete the required refmancing. l understand the Note Holder will charge me a $250 processing fee
and the costs associated with updating the title policy, if any, and any reasonable third-patty costs, such as documentary stamps,
intangible ta.x, survey, recording fees, etc.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Balloon Note

y /'-

f
GREGORY . ACKKRHAN -Bnrmwer

QUJA'{LI< d/@£¢/l/)?W- (S¢al)

J¢{ca¢f.. seaman narrower

(5¢31)
-Borrower

 

(S€al)
-BD|'IDW¢T

[Sr'gn Orr'gr`nal Onl.'y]

 

@,cra mm w 2 012 Form ease mss

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 10 Of 25 PAGE|D #Z 57

ALIJONGE FOR THE PURPOSE OF ENDORSEMEN'I.`

 

LoAN No: _
Ackermzm
BORRQWER(S); Gregory T./ & Joyce L. Ackenaan
NQTE DATE; November 22,1995 & Disbursed Novmber 29,1995

LOAN AMOUNT: $91,090-00

PROPERTY ADDRESS? 556 Shadowlawn Avenue, Dayton,Oh 45419.

WI']IHOUT RECOURSE
PAY '1`0 THE ORDER OF
NORWEST I'iORTGAGE, INC.

LEGACY MOR'[GAGE CO.
r? - §_

F CIS E. KAVANA
BRANCH PRESIDENI

wmwrnsewne;
minute enhance

 

Assistant Secrelary

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 11 Of 25 PAGE|D #Z 58

From: unknown Page: 6127 Date: 3!9/2009 3:19:41 PM

‘ Exi-tten l

 

     
  
 
 
 
  
  
  
   
 
  
   
   
   
      
   
  
    
   
 

_ oaa-aoas.c~r §J,
Par:e.t to er-tJQ-OB-ooozloufts K q
‘ .tovyt.. ct.an _
GWG 15 F.t'.CBR.JER z
95 DEC -5 AH|U= 37

s tuo.~t"ttr co. otto
atc°oan£o

[Se¢e.\haremlh¢thrhuedlqm|

OPEN~END MORTGAGB

 

 

THIS MORT-iAGEt's=c-urity lmmmont')isglv¢non newman 22, 1995 flauman
cannon 1'. antenna mo travel L. mam. students nm turn

whose current miln; adm ls 556 centum mm.. ortmn, on 454:.9

' =` ('Bomw=r‘). ms Setzt.rtty instrument ir given to mace manion
i

which is organized md existing under the laws of res nra-re or currenst , mt whose
addteuhzromtnsr names mc.,. p.o. sex 5.1.37. ns norme, n so:osslav
: ('Lendr.r")- Borrower own Lender tito principal mm of
t umw ours mtth arm bolton
Doilm(U.S.$*-"'sl.oon.ott .
l Th|s debt is evidenced by Barcnwcr'¢ note dated the nme date us this Seeur|ty lnatrumenl{'Noto']_whiclt provider for
l otonutiy peyt\enu, with the tim dcbt. |l' not paid earlicr. due and marie nn becomes oa. 2002 .
Thls Securlty lmtmttrnt ascertain Lt:ttd¢n (a) the repairmen otth= debt evidenced by the Note. w|tit intercst. nmi ali ream-nis,
j eatrnsiom and mulll'ications ortho th¢: (b) the payment of oil other suun, with Itttt:reet, advanced under paragraph 7 to
' pmtcet the scarcity or mix security hummuit; and (e) the performance of Borrowcr‘: covenants and mg minnis under this
Secun‘ty instrument and the Note. r~or this purpose Borrower dues many mortgage gram :md convey to under tim following
dmihedprepenylamtutio mmr Cotmty,Otuo;

iron aetaclnd Exhibie A for denerl.peion.

211 S\'A?md'f BHOULD 38 SINT l`°l NoRWT IDRTGME IHC., P»O.
801 Sll'h DES IDINlS. 11 50356513'1

which has lite adam o et sss subcomm aviation catrett tstr¢t. cay).
Ohio 4541» ('Property Adtlresa"}:
lzv cecil
otttoehd¢ thlv~rt\ me u\§om;ngt:t:.t‘twm 1 .|.i;
@Mto+u wit .'" l , mq ».

numerous-moran thRl” 95-'37&3‘3 CJ.G
motel *-l%{

 
 

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 12 Of 25 PAGE|D #Z 59

From: unknown Page: 7!27 Date: 319/2009 3:19:42 PM
1 -*_

 

TOGETtliiil wl'i'ti ali the improvement now or her-utter erected on lite propotty. and tit cascth appurrcnmoea. end
futures now or retailer a part of the pmperty. fill rqtltrcemcnts and additions shall niro be covered hy thil Secutit_v
lnrtntment. .'tlt ot the foregoing lt referred toto this Sccurtty instrument ar tire ‘Proporty.'

BORRO\VBJ t CDVENANTS that Borrower is lawfully seized of the estate hereby conveyed and has the right to mortgago.
grant and oonvoy the Property and that the property k unratctrrnbrnrd, except for enonnbmt:e.t of reoorti. Borrower warrants
and will defend gt nr.nrlly the title to the Propeny against ali claims and derrondt, cuttth to any cnmmbranecs of record.

THlS SiiCU lti'l“r' lNS't"RUMi-INT combines uniform oovenants for national usc and non-uniform covenants with ltmlird
variations by jurisdiction to constitute a uniform sectoity instrument covering real properly.

UNIFORM IJOVENANTS. Borrnw'erand i.endcr covenant md agree ns follotvr:

l. Paymcnt of Frioeipal find lntemtt l’rcpoyrtttnt and Late Cirnrpt:r. Borrower shall promptly pay when dan tha
principal of t.nd ir it-.rt:i on the debt evidenced by the Noto and any prepayment and late charges due under the Noto.

2. Funds for anrel and limit-otten Suirje¢t to opplleubir law or to n written waiver by Londer. Borrower shall pay to
hinder rm the day monthly payments are due under the Nuto, until the Note la paid itt full, osttm (‘thdy'} for: (a) yearly mee
and assessments tt hir:h my attain priority over this Sccurity immroenr at a lien on the Pntperty; (b) ywiy leasehold payments
or ground rents or the Property. l|'=t'ty: te) yearly ltde or property tn.u.rrtmeo prentiutrts; td) yearly flood instrraneeprentlums.
if any: (e) yearly nongsge tatum premitrra.r, if tny; and (t] any turns payable try Borrower to Lertricr. in =ecorrlauee with
the provisions oft oragraplt 8, in lieu of the payocnt of mortgage insurance prominrn.s. 'l`bere items are rolled 'Et.erow tremr.'
Lcndct may. ttt toy time. collect and hold Ftrndt in art amount not to erected the maximum annum a tender for a federally
reimth mortgage iran may require i'or Borrower°s escrow account under tire federal ito-ti B.sttno Settiottteat Proocdures Act ot`
1914 as amended tom time to tintc. lz U.S.C. so:tion 2601 er uq. ('RESPA"), union another law trott applies to tito Futtdr
sets ii lessor mouth lf w. tender mzy. rt toy tinte. oolteet toto hold Funds in an amount not to altered the latter mrtoum.
Lendt:r may ertim tro the amount of Ftrnds due on tho basis of eumnt data ana remote mtimr.ter of expenditures of future
lit-crow items or o herwiro ln accordance with applicable law.

The Fundt rhoil be held lo an institution whose .epo:ita tro insured by o federal agency, lnstnrmentaliry. or entity
(lneittdlhg Lettder. if hinder ir web an lmtltutlon) or in any th:ral liomt: i.wt Butl:. Letrdor shall apply the Funds to pay the
Eeerew ltnnu. l.u der may nor charge Borrower for holding md applying tito i’tmtls. mounin analyzing the escrow muni, or
verifying the Eccrt tv ltcrrtr, union lender pays Borrower interest on the Funds and applicable ltt\v permits Lendr:r to make such
a charpe. liowcvet. i.et'idc~r troy require Borrower to pay tt one-time charge for an independent real estate tax reporting mix
used by Lenrier in nonunion with this ioaa. unless applicable law provides otherwise Ultlesr on agreement ls made or
applicable law requires interrot m bo ptld. border shall not bo required to pay Borrower any interest or settings on tim Fttnda.
Borrower and i..cruler may agree itt writin;, howet'er, lh:tt interest shall be paid on the Ft.ttttix. lender chill give to Borrower.
without energe, art annual :tt:omuilng of the Fand.r. showing credits and debits to the Fundr and tito purpose t‘or which each
debit to the Funtlt m mtd:. 'Iite |h.tntts are pledged as additional security for ali turns secured by this Seetrrity lnnrrrrnent.

lt'tho thdr l eid by Lr.~rtdo exceed thc murmur permitted to tro held try applicable law. bender abnii account to Borrower
for the excess F\tttr tr in accorda.ttoo with tha requirements ofapplit.:nblt: law. litho amount of the Purrdr held by Lnndor trt any
time is not mmeiettt to pity the Eietow lictttt when duo, Letrtlcr may so notify Borrower th \vrltiog, and, in audit me Borrower
.t.iu.il pay to tender tim amount aect,~strory to make up the deficiency Borrower shall tuoko up lite deficiency ltt no more than
twelve monthly pto ntenis. at Lettti=r‘s sole discretion.

Upott paymett m fuli of ttl| sums seet.tted by this Sceurily lnstntmont. l..ettdcr shall promptly refund to hammer any
ilunds held by Irorv'cr. if. under paragraph 21. tender shall acquire or sell tire Property. Lendar. prior to tire acquisition or sale
of the Fropetly. ¢lt.'il apply any minds itettl by lender at tlro time of acquisition or sale as n credit against tire sums matters by
this Security ln:tnn lien .

1 Appiierrrior t of hymentr. Uotou tppllorblc law provides otherwitc. all payments received try i_nndar under paragraphs
i and 2 thall tro ap rltt:d: futt, to my prepayment charges due under the Noto; so:oad. to amounts payable under paragraph 2;
third, to interest do =; fourth. to principal date md latt, to tt.ny late t:itm~gtts due under tire Note.

~l. Ciu.rger; lletts. Borrower shall pay all toxt:, nimmer-ug charges, fines end imposition attributable to the property
which may attain priority over this S=curity tuttrunv=nt. and leasehold payments or ground rentt, if atty. Borrower shall pay
those obligations lu the manner provided in paragraph 2, or ll`ttot paid lo that maottcr. Borrower shall pay them on little directly
m 1110 P¢rmn m Jdi'|il¢l‘il- BOFW¢r Shlll Pt'°ll\pl?y l'trmlsit to L¢.trdor bit notion oi` amounts to be pnid under lhl.g plrpg_tqyit.
li' Borrower makes t horn paynmntt directly. Borrower shall promptly litmlatt to lender receipts evidencing thc paymenlt.

Borrower shall promptly discharge my linn which has priority over this $eettrity instrument un;ess Borrowcr: (a) agrees itt
writing to the paym art of lite obligation tenured by the lieu in a trttr.nner ttreoptabie to i.endcr, (l)l cattlett.r In good faith the lien
by. or dnfctttt.r tgaust enforceth of the lien lo. legal proceedings which in the Londer‘s opinion operate to prevent the
enforcement of the iien; or tc] secures nom tha holder of tho lien an agreement satisfactory to Lt:ttder subordinating i|te lien to
title Securlty instrur tent. if lender determines tim my part of tito Pr.operty is subject to tt lien which may attain priority ov¢r
this S~:utlty institirt iottl, under lilly give Borrower a notice identifying the llt:n. Borrower shall satisfy the lien or tila otto or
more of me xtiotts : er forth above Withio ill days of tile giving of notiur.

Fumt:\° B
. 'Q
Qm' mm nmu 95__37@9 C\l ma

.-.»_‘imm' ' ~ kim ~?-\-'.'-J

 

` ' : 60
CaSe' 3'19-CV-00053-T|\/|R-SLO DOC #: 1-3 Fl|ed: 02/20/19 Page. 13 Of 25 PAGE|D #

From: unknown Page: 8127 Date: 319/2009 3;19:42 PM

-`_5__-`

 

 
    
  
  
 
 
   
  
 
  
 
 
 
  
  
    
  
 
  

5. lhurd o~' l’ropet'ty insurance Borrower shall keep the inmrow:mcnlr now existing or maher erected an the
Prepcrry insured rr rlnst loss by litu. wards included within the term 'ertrndcd cercroge‘ and any other hazrrds. lncludlrlg
needs or iloclding, lor which under requires imnramc. This lowrance shall bc maloth irl thc amounts and for the pur|ods
that Lcndcr require t. Tho insurach carrier providing lite lrmlrm rh=li bc shown by Borrower subject to Lerldr:r's approval

Unlcst l.mdor md Borrower otherwise ram in writing insurance proceeds shall be applied iu restoration or rq:olr ortho
Hopeny damrl.r.»d. il tire restoration or repair k omnorrtlcrliy feasible md loaders security is not lessened lt‘ the restoration ur
ly fcrsiblc or Lotrtlrr’s security would bc lessened. the insurance proceeds shall be applied to tito sums

secured by this Scerrity lrulrunteat, vdrctlu:r or not thorn due, with any noon pr|d to Bonowcr. if narrower abandons the
Prupcrty. or does rt- l answer within 30 days n notice from lender tlurt the insurance senior bar offered to settle s claim, lllcn
lender may collect thc insurance plococrls. l.cndrr may usc the proceeds to repair or restore thc Pruperty or to pay sums
secured by this Scr:u try lustrmnent. whether urnnt rheo duc. `ntc '.lD-day period will begin when the notice is glven.

Unless Londcr and Borrower otherwise rg,t~cc in writing, any application of proceede te principal shall not extend or
postpone tito due riot : of the monthly payments referred le in palm-quo l rml 2 or chrnge the mount nl the pryrrrms. irond=r
paragraph 21 tire Plepcrry is acquired by L=ndcr. Bonourcr'r right to any insurance policies and proceeds resulting from

, damage tc the i’ropr: typrior to the acquisition snell pass to lanier to the extent or the sums soeurat by this Sec\trlty lnstnuncnl
lmmrl|lt¢ly prior to tim acquisition
6. Ot*cuponcy. l‘rtsrrvtrtlotr, M\Irrlc.naot:o md Pmt¢ctlnn ortbe Prnpoctys liomt\t'cr'l lmrr Appilcalion; Lt:rrari:o|ds_
Borrower shall occur lr, utrblleh. end use thc P*roperty rs Borrower‘r principal tuitian within sixty days siler the execution of
this Sccurlty tmtmm:ru :l.nd shall continue to county thc Propcny as Borrowcr'r principal raids-nec fur at karl eric year mar
the dale ofoccuporte;'. unless kndcr otherwise agrch in wi'illng. which ouner shall not be unwortny withheld, or union
extenuating circuits meet crist which ore beyond Bonotvcr'r mnlrol. Borrower steal nor detrroy, damage er impair tile
Fropeny. allow the !'roperty to deteriorate or commit waste on the Frupotty. Borrower shall bc in ticrrult lt' any lodellure
action or ptooccding. whether civil or crim:'nri. lt begun that in Leudr:r'r good ihlih judgment could n=.u|l in forisilurn or tire
Prepcrty ur othrnirisr materially impair rita lien created by this Soeurlty instrument er Lcndcr'r mainly lm¢¢_u, zinqu m .
cure nlrb a default md winstatc. rs provided lo paragraph iB. '.y missing the action or proceeding lo be dismissed with o ruling

§
;
§
§
§

,:-;-
§
§
§
§
t-
§
§
§
§-
2
§

7. Protccilon or i..cndcr’s ngllt.r in tire Pmpertlr. ll Borrower hilt to perfontl the covenants and agr-mmcnta contained in
this Seeurity lmtrunml, ar lime is n icng proceeding that may sipifruruly affect Lertdor's rights in thc Propcrry (tndr ns r
promchth in bankrul tey, probate fur cmrdcnmr.tiorl or forfeiture or to mtotoo laws or rcgulations). then loader may do and
put for wbmcvcr ls n mary to protect tltc value eftlre property md Londur's rights ln tire Pmpcny. |.crtdcr's actions may
lndudo lu;ying any sims secured by l lien which lou priority over this Scotrrity lttrmurrcnt. appearing iu euurt, urging

1, Lcnder'doornollu\cmdssu.

lilly arnequ dl:huncd by loader under this paragraph ‘.| sbzil bcs:emr: additional debt ol Borrower secured by this
Socurillr instruman L nioss Borrower and Lcrrdcr agree to other terms of puynmt. these mounts shall bear interest nom me
doc cr disbursement ll rec Note rate end shall be payable wills imcre¢t, upon trotter from under to Borrower reqttr.rllng

!. blor‘lllngc !rtst mdcc. if Londor required mortgage insurance rs tr condition of making the loan secured by this Securily
lm.tmmeot_ Borrower thol| pay the premiums required in maintain thc mortgage insuramx in cl'i`ect. li'. for atty mwn, tire
mortgage insurance em wage required by lnmlcr inpscr or m to be in circct, Borrower shall pin the premiums required to
obtain coverage mbnmrtioliy equivalent to tire mortgage insurance previously in emct, at n cost substantially equivalent to tim
cost to Borrower of th: mortgage insurance previously in effect, imm m nltcmatc nmngngn insurer approved by l..cndcr. ll
substantially equivalent mortgage insurance courage lt nut availablc. narrower shall pay m Lenucr each month n rum equal lo
one-tweth of thc ycarlr mortgage insurance premium being pr.ld by narrower when the insurance coverage lapsed or ceased m

' Lentl¢ruril mu.useandn:ulnllrcmpayn¢msasalors reservoirs llou of mortgage insumucc. hon reserve

Fnrmmd 9
Q-BR£OHilw:lt .
hills
MDll‘l’ "l$".'i'/U‘:l 1312 M
-'~ '»'- _______W_mr__
" "l

 

CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 14 Oi 25 PAGE|D #Z 61

From: unknown Page: 9127 Date: 3/9!2009 3:19:42 PM

 

_r. -..'¢ .-¢ ’._

payments may t o longer b= n:qulr=d. ot tito option of Lettder, ll' mortgage insurance coverage (ln the amount rata mr tire period
t.itat Lcttder retplresl provided by art insurer approved by Leotlcr again voootttos available end is obtained Borrower shall pay
the premiums rt quitctl to maintain mortgage ltts.tranec in cffcet. or to provide a loss maervo, until tito minimum tm mortgage
insurance ends n accordance wills any written agreement hew/wo Borrower md Lottdor or applicable law.

9. lower llots. Leodrr or its agent may make reasonable entries upon and hopedioro oftho Propetty. under shall give
Baer notie = '.tt tito lime of or prior to an inspection specifying reasonable came for tha trsspoction.

iD. Cttod tma.sttioa. The proceeds of any award or claim for damsgea. direct or ronacquant|al. in connection wills any
condentn.'.tlontrotlter taking ofanypart et the Ftopcrty, or foroonveyanoe la ilot oiooadomn.-.tlon. aro hereby assigned and
altali be paid to Lmdt:r.

lo tire eve tt of:t total taking ortho Proparty. the promods tltsll be applied to cite sums soctrrcd by this security instrutucnt,
whether or not then doe. with any ottecatt paid to Borrower. in tlte event of a partial taking ot the Pmpet'ty itt which tito fair
market value o‘ lite l`-'twelly immediately before the taking ls equal to or greater than tlto amount ol' the santa secured by this
Ss~estn‘ty instrur tent immediately before tltt'.taitlng, unless Borrower :utd tender otherwise agree in writiag, lite turns noted by
this Security instrument shall be roducrrrl by the amount al lite proceeds multiplied by the following fractioo: (a) tito total
control of the turns scoter immediately below ll'ttt taking, divided by (bl the fair market value of the Proporry immediately
before the tslti tg. Any balance shall brt paid to Borrotvor. itt the event of a partlt' taking of the onporry 'tn which tltc fair
market valeo o ` lite l'topcny lmmcdl:ttely before lite taking is less titan the ant-mt ol’tlrc curtis omitted immediately before t.be
taklag. unless |torrower and Lender otherwise agree in writing or unless applicable raw otherwise provldca. me proceeds shall
ix applied to tilt sums secured by this Socutity intermittent whether or nt.: thr. ntnts me then tlnr_

lillie Pro tony is abandoned by Borsovrrr. or i!’. after notice by bender to Borrower that the condemnor offers to mails s.n
award or rctttr s ct-'rn for damagu. narrower rails to respond to Lettdet whitin 30 days after the date thc notion ls glven.
Lcnder is au:he risod to collect and apply the ptoeccds. at tls optlaa. either to restoration orrepalr of tito hepotty or to lite onto
sound bytttis Scearity lnstmtnm. nimmer oroot then doe. _

Uttless binder end Borrower otherwise agree in writittg, any application of proceeds to principal shall not extend or
postpone the di s date of the monthly payments referred to in paragraphs land 2 or elmnge ~.to amount or such payuuhts.

ll. Bom lrer Nnt Relmed; l-brlsoaratsor: Br Lt~oder Noi a Watlver. Ettrertsioa ol' tlta time for payment or modification
or annotation of the sums secured by this Sccurlty instrument gmtcrl by bender to atty successor in interest ol Borrower shall
not operate to t:lonse the liability nflho original Borrower er llom\wt.'r'a auooecsors in lnterest. bender shall not be required '.o
mm proc ratings against any successor itt interest or temse to extend time for payment or otisorwlso modify nntortlml.m
artists sums started by tlt.ia Seoodty instrument by reason of any denmod made by the original Borrower or Borsov.-tr's
multthtorcst. tiny loriacarattcc byi.eodrrln exetelsia;aoy rlghtorrootedy altaii not heawalveroforpm:lude lx-.
unwise cl atty right or rcrttedy.

12. Suoet mrs and Asalgtss liourttlt Jolnt and Sevml l..lttl:iilly; Co-algttera. The covenants and agraatttr.nts of this
Securlty instrument shall bind and benefit the successors and assigns of Lcndcr and lion~otver. subject to tito provisions et
paragraph l'l. Bon~own's covenants and agreements shall be joint end several. Any B' :owcr who ott-signs title S:otnity
lmtrument but lou not ensure the Note: (a) la co'sl;nlrt; this security lnstnsntetst only to trutngsy,c, grant and convey that
Bortotver‘s lntr rest in the Propeny under tlte tanto of this Seettrlty lnstrumettt; (lt) is not personally obligated to pay the sunn
willful ltl' lhlf 5=¢\1\‘|1¥ l“¢l'““lwl: md (C) iam 'h=l l»¢r\d¢¥ ind any rtth Borrower may ngtco to eaiettd. ntodlfy. forbear or
make norm modotlorta with regard to lite tense of this Soeurlty instrument or thc Note without rim llanom¢'s contain

ll haas Cis.argas. lf tlto loan secured by this Socurity instntment is subject tn n |t.\v which gm \tt:txltttum |o;m charg;;_
and tlt:u law is fatally inluprolrd to that the interest or other loan charges collected or to bn collected ltt connection u'l'!- tito
loan exceed thc permitted llt'ults. thea: (a) any such loan charge simll be reduced by the amount necessary to mims tim ¢h_,s¢
10 that p¢mtittcs lltttll; at»t {I.t] atty sums already collected l’rottt Borrower \vhieh oxcct:tlt:l permitted limits will bo rofondt.al to
Borrower. lanier play t'toecc te make 'ltts ralurtd by reducing tito principal owed ttmlct the Note or by noting a direct
r“,tmant to tit rrotver. ll o refund adams prtttclpsl, tdc reduction \viU be treated ss a partial prepayment without any
prepaan eltt ge mtdt:r tlte Note.

ld. Notiet a. t\tty notice to Borrower provided for its this Soeutity instrument shall be given by delivering it or by polling
il by lint class mall unless applicable law requires usc ai another tttcthod. The notice shall be directed to tlts: l"rop¢-,ny Addmu
er any other o these Borrower designates by ooticc to Lt:uder. Any notice to tender shall be given try tim class mail to
l.mtlcr'a nddrot att-trail herein or any other adam Lender designates lty notice to llortotver. Any notice provided for itt titls
Sra:.trity lrutrttt tent sl.alt be deemed to here been given lo Borrower or bender when glvu\ att provided in this paragraph

15. Govot sin¢ lam So~cmbillty. 11»is Securlt_r instrument olrali be governed by federal law and the law ol`titc
jurisdiction itt which the f’.'operty ls located. tn the event that attyl provision er clause of this $ceurity instrument or tite Note
conflicts with a tplic-.slsb: law. such conflict shall not affect other ptovlrlnto of this security lustromoat or tito Note willett castoa
Blvbc.tt aifeet without sits conflicting provision. 'l`o this end t.lto provisions of title Sec.trlty Irtsttttntcat at'u.l the Note aro declared
to \ovorablo.

io. lies-re rcr*s Copy. Dorrotvrr shall he given one conformed copy of lite Note and ol’ tltis S=uriry laterutttettt.
m atlas o
QMN|I us -n mm l. Lm_‘g’ag pa l ~MM

 

 

 

CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 15 Of 25 PAGE|D #Z 62

From; unknown Page: 10/27 Date: 3»'9/2009 3:19:43 PNI

l'l. Traresl‘er ot the hopedy er e ileosi'ielel Itttorest le Borrower. lt all or any part el the I-\ropeny er any interest in lt
h sold or transferred for ll a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without
lander prior writtre eo¢tsmt, Leodcr ntsy, al its optien, require immediate payment in t'tttl ot all sums semred by this
Seettrity inmont¢stt. towevcr. this option shall not he exercised by leader ifermrcise is prohibited by federal law n of the date
of this Seeurliy iusttt rnct'tt-

l|' lender ererc' as this option, undershall give Borrower notice el meetera.tion. The notice shall provide a period of not
las than 30 days i'rt-m thedaie lite notice Ls doiivercti or hwiicd within which Borrower mini pay oil sums mixed by link
Sewr|ty tntnumenr. tl.' Borrower fails to pay these sums prior to the expiration orthls perlod. Lcndcr may invoice any remedies
permitted by this Seclrity lnstrumont without further notice or demand on Borrnwor.

18. Borrower-s llight to Reinstnte. i|' Borrower meets attain eonditions, Borrower strait have the right to have
enrorearnern errata Becu:ity lnstrument discontinued at any time prior re ttte earlier ei: (a) 5 stays (er weir other period as
applicable law may tpeel!y l'or reinstatement) before sale oi` the Preporty pursuant to any power ol' sale contained in title
Socttrity tnstrumont: or (h} eru.ry oi' ajudgntertt enforcing this Seeurlty instrurrs:at. Thoae conditions me that Borrower: t‘,a) pays
under all sums will :h then would he due under this Seta,\rity instrument nn'l the Note as tr no acceleration had oct=ttrlt=d: [b)
cures any default ot any otlrer covenants or agreements (e) pays all c.tpettsm incurred in enforcing this Seeurity lestrumettt.
including but not li nit¢d to, resemble altomeys' four end (a) takes such action as tender may consultath require to assure
that the lien of this teeurity testrnntenl. l..ertder'a rights tn tire Propeny end Borrawcr's obligation to pay the sums secured by
this Seeutity lnstru nerrt shall continue urrchmed. Upon reinstatement hy i'lorrotver. this Seeurlty lnstrunrent and the
obligations secured len:by mall remain fully effective m if no acceleration had eerlrnd. However, this tight to reinstate shall
not apply lathe ease of acceleration under paragraph l'l.

19. Sale ol' Nrte: Chaua;e e|' been Servleer. Ttto Note er a partial interest in the Note (tegsthsr with this Security
lnstmment) may he told onee-r more times without prlcr notice le Borrower. A rate may restrlt itt a change in the entity {known '
to tile 'Loan Scrviu:-") that collects monthly payments due under the Note and this Security lnstrumenl. There also may itc one 'I
or more changes ollie Loan Smrlmr unrelated to a saleeftt:s Note. ilthere ls s change et thc loan Serv|cer. Borrower will he
given wriuerr notice :l’ tile change in accordance with pmagrttph le shore and applicable law. The notlrs witt state tire name and
address of rita new loan “oerv?.er and the nielsen to which payments should he made The notice will else contain my other
information required by applicable law.

19. iiaurrdora. Stthcttmces. Borrower shall not catt.ao or permit the presenee, use. dbpoul, storage, or gelman of my
tte.rardoue imbalance on ar la the l'>repeny. Borrower shell net do. nor allow myone else to do. anything affecting the
Propeny that ls in tlr.latioe of any Envlronmeetsl bean The preceding two matters stall net apply to the prccertoo. m. or
strange on the l>rnp- t v of elliott quantities ot Haeardeos Substmtees that are generally recognized en he appropriate to normal
residential uses and le maintenance ortho Prapeny.

narrower shall promptly give Lendcr written notice et` atty investigation. slalm. dentartd. lawsuit or o.ltcr action hy my
govemn)entel or regulatory ageney er ps|vat¢= party involving tire Property and any Hazardous Suh.ttstteo or En\drenmmtal st
et` which Borrower ins meal knowledge lt Borrower icams. er ls notified by any governmental or regulatory authority. that
any removal or othe‘ remediation nl`r.ny llawdous Suhstsnco meeting tito i*roperty lt tmsson. Borrower shall promptly take
eli oeo:.ssary retrtedl' '.l actions itt accordance with i"atvitonntenlai Lew.

ns used in tt-i- paragraph 20. 'Hoz:trdous Strhstanees' are these substances delined as toxic or hmrdotts substances by
Eovlrontne:ttttl i.aw and the following suhstnttct.: gasetlno. kerotene. other flammable or toxic petroleum prothret:t. rosie
pesticides and heth ides, volatile solvents. materials containing asbestos or forrnaid¢hl'dl'-. sad l'~tdlemetive marerilis. »t\s used in
this paragraph 20. `Eut'itonmentei L.aw' mr.'ttts federal laws md laws of the jurisdiction where the Pfopcrty is located tit.'l
relate to hcelllt. safe y er environmental protection

NON'UNlFOi M C(.WENANTS. Borrower and wider further covenant and agree as follower

il. Accelcratl tn; kemedles lender shall give notice to Borrower prior to acceleration following Borrower-'s breach
of any covenant o‘ easement le this Seenrlty instrument (hut eot prior to acceleration under ronng 17 cullen
appllrable law pro 'tt‘.¢ otlterwlse). The notice stoll specily: (rt',t the d-ei‘auit; (h) the action required lo cure lite dei‘ettll;
(e) a date, not lrss than 30 days from the date the notice Lr gm to llorrewer, by nhtetr the darnelt most bn enred; and
(d) ihttl milton to :nrr: the dei‘aull on or before the date specified ln the notice may result iu acceleration o|' lite arlan
secured by this iscarity trn.trmntnt, foreclosure by judicial proceeding nod sale or the l'ropeny, The notice shall further
inform Borrower ~t' cite right to reinstate ortrr acceleration and the right to assert tn the foreclosure proceeding the
nonexistence el a default or any other defenseol' narrower to acceleration end foreclosure Il' the deloull is not cured on
or before the date speellled trt the notice. Lentler', et ita option, may require immediate payment itt lull or all sums
secured lay tim Sr:urlty instrument without further destined and may foreclose this Scetr.rity instrument by ludlrlal
pra¢¢m|log. Leuder~alrall he entitled to collect all expenses l.ucu.rrcd its patenting tile cenreciirs provision tn this paragraph
zt. taelutiirte, hut t ret limited to, eest.ser utteertdrnee.

 

Q~¢t“°*" w nom no -;t too non ""‘“" /’9

 

CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 16 Of 25 PAGE|D #Z 63

From: unknown Page: 111‘27 Date: 3/9/2009 3:19:43 PM

 

0306~3036-¢-6

22. R¢!wc. Upon pnmonl of ali sums award by this Sccu:ily lnmnmm\_ under shall dk.:hm'ge lhl.s security
lmuumml wllhou charge co Bo¢rowcr. Borrowshnll pw mr wmrdminn casu,

2.'.!, Mvnml to F\'ch;t Stcn:l|y. This S¢cur'uy lmu'umm! shall marc the unpaid helm ohde made by lcnder.
wild mm¢othe hbpcrw, forthcpgymmnofum, warsaw dumpme loan-red forlhnprancdmor

me hopcny.

24. Rlders b1 this Se¢url¢y lmrumml. Il` ann or mon‘. ridm arc umwa by Borrower md recorded mg¢¢b¢r wi|,h 1th
Securily !nshumu l, lh¢ mcmann and agrr=m=nls nfo-mh such rider shall be incorporalcd fmc and chill amend md supplcmm
the common and gmcnt oflhis Sounzity mimch n ll'llw ridcr{a) wax a pari uIlhh Sa-,urhy ln:u-umr,m.

|Chwk lpplicab|o )ox(cs)]

l:l Acuusubl-: nw aider [3 con¢mmium mm 1-4 mary aim

l:i comm pay-nm mud |:l mm md umwpmm\ mar weekly mm\ md.-.r
E_l salmon n nw Rax¢ cmpmmm\ ama I:l seem nom ama

ij v.A. aim own csp¢cllyl

nlra ::Ns'nwmn‘ m nw'rm mrs bauer monm, ou, no klan¥c.'! amax
DRIVB, BUITI 3000, hA!TOH, OH 45\590000
B¥ SIGNIN( i BELOW, Borrower mrs and agrees co tdc cum md common contained ln this Securily munn-cm md
wmyridcr(s)cmuwdhyB-umwumlrwocdcdwimil. r._

(Sca.l)

W\mmam
Z; d Z‘ :Z 3:2£ GNIGOR ?- lEIBRIIH iamuu
A

Alaxondnr A. Arascldes

' sun
` ' _£M_"'_ L. mm .n¢nm
f ny `P. 110th

 

 
  

l'Sca.l) (Sca!)
‘BI¢TM m
STAT'E Dl\` Dlll(', NON‘NGEBRY Counly m
Un this nn 1 day ohiovmmm . 1995 .bcforc mo, l Nolary Public |n and rul sold Cotu
md S\nl¢, normal ly appwcd susan r. mcnamara ma acres 1.. Acxum¢m. seem
130 'I?K
,_\\\\““"Nl,, , \ho indl\'tdu:ll(l) who executed lh¢ focq;ning insm.\mcul and mowlcdgnd um
rhay `_< ca -=----. B§kgd ma sums amd did slng the foregoing immunm, ind llm woman l: their
m= m md dq§» . . '/,
m wl _ @Yg_;¢mm m my ma md ames wl.
My comma>s§;#4 § §
2 ' _` § “ JEFFR[y p
5"¢" `/\\, §§ H°°”°d w 1" we br mfg:'¢|i::rnc')::‘m P`M°
-'o;?r£ of ?.\\* “’°“‘“""“mwwml.sooo
Q¢GR|M m 'l.'"mu“\\\ hahn mm mg m

MOI`IT 95»-37|39 D\D..'

 

CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 17 Of 25 PAGE|D #Z 64

From: unknown Page! 12127 Date: 3{9/2009 3:19;44 PM

 

. ¢- - - ' __ _' "”"_'_“_'1'~
, ‘ ‘ 33`“§5! mrt-alan
BALLOON RIDER
(CONDITION#L RIGI,(T TO m`INANCB)
'rrl:s BALLO¢JN moran ir nude mir mm day or swann .19 ss ,

and i.l in mrporrlod into md shall irc deemed to ahead md maplemcnl ldc Monga e. hood or 'l`ruol or Dwd to So:ule
chl (1|1»- *stwrily lrulrunmrrl') of tim nine dale given by tire undersigned (llle num') to alarm Iho Bormw¢:r's
Nolo lo l-s¢l.\c! manning

(lho ‘Lcr dl:r°) oflho cans date and covering lha prnpcny described in the Socu.rily lostrl'ml:ol indicated all
556 8 mm lim , DA!TDN . Oll 15115

leF=\v' den'fll
'nlr interest mo stated on mo erlc is called mo Nclc Rnlo.' The drlc of tile Note it called the 'Noro Daln." l
undcnll:n:| lhc Lcrldcr lilly lr.\.oriitr the Nolo. Sa:-.-lly instruan md this erler. Tln unlicr or anyone who lakes line
ano. lirr Sncl\rlily inslmlnml md luis R.‘lrklr by transfer md mo is omitch lo molina wyman under ihs Note is culled
ldc 'Nor: llc dot.`

ADfJ|'I'lONAL CDVENAN'|‘S. ln addilioo lo the covenants md agrtcmurrlr in the hardly lnslr\m\onl. Borrower
and Lcnd sr further oovorunt and .'r_mo m rollom (daplt¢ anything to the contrary mmalm' in rim Sgourlly ingram m-
lbc r)
l. coanTtoNAl.anlrr'ro nimmch

Al \l.l: M:urrily wm:l;lhol Nolo mr$cmrily in:lrumcnl lrho 'Llaluriry Dalc“). iwll| ben;bln lo obtain ll new loan
('Newl_r;m"]wilhamw lutlyl>oloo g 20 35 mdw animated mooqual
la the 'M w Note Ralc' dclcmrinod lo mr§a:nea wllllRS-gcl|£o '.l below lr nil l'hc caudillons provided in Swloru 2 and 5
below are orr (lhr. "r_'ondlxlooe.l Rollnaucing Optiori'). lrrhm¢ comiilinos ore nor mu, l understand tim llu-. Noto Holder
is under m obligaliem lo refinance or modify the Nolo, or to niland the Molurlqy Dolc, and that l wm have lo m um
Noro from my own resources or lind a lender willing lo load mo the money to repay the No¢c.

3. CONDl TIONS ’l'(l O?UON _

l worn to cmclse lbo Cond|lion:ll Rclimnzlng Opliurl al nmlurlly. remain conditions must bc mcl n of lho
Malurily llalc. 'rhwr condillm'-. w ill l most still be mr owner md occupa.ru or rim property subject m lbo sewing
l.rulrurruurl (lho 'Prop\:ny'); (2, i musl be eurronl in my monthly payments old minn curve been more than .‘ll.i days late
on atty of me 12 scheduled nnth Wm:nlr lnunodlalc|y preceding the Malur|ry Dalc; (3] no lien against mo y
(exc¢pt for lou and special alamo nor yu due md poynblr.) olhor linn le ortho Socun`ly losili may crlsl; (4)
lirr New Nole amc wool be_mou= lhzur 5 percentage poirlu above the Nolo R:l.o; md {5) l maul make a wrlu.r.o requl:u in
llre Nal= ll older n provided m Swl'run 5 below.

3. CALL'| II.,ATWG THE NEW NU['B RATE

The lch Note Rale will bc a l'lxcd mc of lnl¢.~n:rt equal lo the Furk.r;i Nalinnai Mongo&c Amxiatloll`l required nci
yield full l-llc:lr fluid mo mortgagor lulli¢ct lo a rra-day mandatory delivery mmmltmool. tur one-hull oronc percentage
point (1)..$' l), rounded lo the nearest nnr.d:ighlh of crux parentage ml (0.125 95) (llro ' r.w Nnto R;t¢:'). The mquin:d
rml '_viold' s rdi irc lho applicable ru.~l yield in ellen on mo due md lure of day that lbo Note Holder melva notice or my
election co exercise lim Conditional Rcl‘uumlng Cipllolr. ll lhi: required nor yield ls nor availablo. tim No:o l-loldr.r will
wormltle irc New Note Rale by using roommble lnl`omurlno.

d. CALCI lLA‘l.'\HC THE NEW PAYMI=‘..'|'I‘ M(OUNT

Provllled the New blum ll.au: al r-.rlrmmod in Soi:lon 3 above is not met lh:m 5 peroomgo poirus above tire Nolr.
Ralr: and ali other condith uircd in Sr~otloo 2 above or= ulisliod. roe Nore Hoidnr will dues-minn the annum orlhc
mcnally .ymsnl tim will bc:.qulicicm to repay in full (a) tim unpaid principal. plus (b) accrual but unpaid inlerr=.l. plus
(a) all ul :r sums l will owe under the Nolo and Sccurily lnslnmlr.nl on lite Mnmrlly Dalc (muming my nmly
paymenlr mm are mmm. as required undor S.-olioll 2 abovc). over the lcrm or rha Nr:w hole al mo New Nulc kilo lr\
equal molv h:gcp§ymrms. m mull of this million will bc ihs amount of my now principal md interest poymr:u amy
momi: unll nw Nolc ix fully pald.

S. EXERC lSlNG THE CONDIT!GNAL REFINANCING OI'IION _

m llole Holder will onlin mo al levi 60 calendar days in advance of lho hirlunly .Dalc md ldviso ma of lbo
principnl, award bur unpaid lnlcrcr\, and all ulher xumsl am exp-cnw lo owe on she Mnlurlly Dalc. Thr: Noln Holder
li.xo\vlll ar vkc carolina l may exerciso cho Condilional Rclinanoing Option ll rim cor\dillon.r ill Seerlon z above m mol.
‘l'ile Nrrlu Holder wall provide my mcneal rr.mrd lnfomlallon, tayler with rim nrmu=, rule and address of thc person
fepvcseulln`; thc Noro Holder rim imu.rl notify iu order lo careless cho Conditional Rr-.llnurr.lrlg Opliun. ll l meet the
condiliom »-fSwli¢n 2 abovll. l may exercise the Conditioan Rctinrncln opllorr by nolirylng the Nolo Holder no later
rhar\d$ call mm dr prior to lhc Mauzri\y Darc. 'l`iic Nule Holder will ca la.le the fixed New Nclc Ratr: h.'~rod upon lim
chor:il Na iorr:ll engage Asmclarinn's applicable publlshoe lrrd ncr `old in erred on lho dole and time of day
noril`ir:olion ls received by lhr: Nolc Hnidcr lultl ns ulcul!lcd fn lion 3 \lo. l will then have 30 calendar days lo
provide drs Nole H:~lrlor with nix-pubic prod of my reqnllul ownership occl: ancy and properly lien u;lu. oshrc line
Mmldly Dllc lhe Ncll: Holder will advise run of lhc now imrn:st mm ¢lho ow Note R.tlltl). now mmhly paymcnl
mount mt l dau-.. lime and place ar which 1 musl appear to s|gn any documents required lo compton the requlroo
rr:lirunoln; 'l mulr=rslmd chc Note Holder will charge me 1 5150.00 processing roe and tila costa modeled with upd.-.ling
the lillo pc li¢y, ll' any. and =ury marble lhlrd-p:ny cosu, such n decorum-y =lompr, intangible lar. mmoy,

 

 

recording ll m. uc.
NY Sl QNNG D W. Borrower moqilr and lyons co lhc tamm ami commits contained lsd llllr Balloon Rid¢r.
. l
__A_ - Sug]) .»r</ M sun
l;: mr ~r. mrser mm .ro l. . hamm morrow
.. (Sczl) _(3¢;3)
-Dol'ltll'|l¢l 'm|'fMWF
_ [Sl`gu Orl'glltal Only]
lrUUlsr»\'ri lr.ll.lomr ruben - singh moy- rwu¢ lu- unllarm minimum twin also was me still
Quudlm _ mmmmmmmo¢zr.ml '
MUR`| 135-._;7@9 uo_.}

 

CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 18 Of 25 PAGE|D #Z 65

From: unknown Page_' 13127 Date: 319/2009 _3;19:44 PM

HEIBIT A

 
  
 
 
  
  
  
 
   
 
    
  
 
    

PMcal. § =

Situace in the City of nayton, county of Honcgmnnry and State of Ohio and
being tort of Lot Nunbered BIXTY ONB THOUSAND l»`oUR ilUNDRED THIR.'n' SIX (61436)
of the revised and consecutive numberu of lots on the plat of said City of
Day\:on, doing bounded and more particularly described ns follows

Baghmilg et au iron pin in the vast line of laid Lot, said iron pin is
located at the northeast corner of l.nc No. SIXTY THRBE THOUSAND IHB.F.E BUNDRBD
HIGH'I.'Y INE (63£1`.) ot the revised and eonaeeutivo numbers of lots an the Plat
of mm city of dayton and the onuchu.sr. corner of Lot No. sun wang
THO'UaAN]l TRRBB ElINDRP;D ElGH'lT f'|~'¢! (63382) of said City of Da.yton; chance from
above slid beginning point northwardiy with the west linn of Lnr No. 614:|5
of said city of Daytan, n distance of fifty ono (51] feet tn an iron pin
located at the northeast corner of hot no. 63382 of the said city of oeyton;
chance ~:ast\m:=lly with the north line of hot No. 63382 mccended a distance
of one hundred seventeen and eighty six hundrndthe (117.36) feet to nn iron
pin in the cut line of Lot No. 61436 of said city of Doyton; thence
muthwe:tvardly with the cut line of said Lot No. 61636 a distance of fifty
cme end four hundrcdrhs (51.04) feet to an'iron pio; chance uesl:vctdly end
parallel with tha north linn of this described tract a distance of ana hundred
fifteen and eighty three hondach (11$.83) feet eo the place of beginning,
. contend 15 one hundrod thirty seven thousanch {0.137) acrea.

h mach 151
" §
l

Situace in the City of boyeon, Cnumy of montgomery and Stal:e cf Ohio and
being Lot Nunbcred SIXT! THR.BB THG\!SAN'D TI|RBZ HUNDRBD E`LGHH 'NO (63382) cf
the revised and consecutive nunbera of lots en the plat of said city of
nayron, llhi.o.

"°"T 95--37@9 535

 

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: 02/20/19 Page: 19 Of 25 PAGE|D #Z 66

From: unknown Page: 14{27 Date: 319/2009 3:19;44 PM

_____W,"

.- F;~ ~` ExHoBrr

 

>_ ,, -. -.-'\'P$‘.'.':*-.: -,‘

   
  
  
 
    
    
   

Pai'cel ID RF 2-139~08-':€;0¢/0035

073?_{3;16
Assr'gnmem of Martgage/
Daed of frus¢/
Deed re Secure Dabr

For value n )¢:eivr:d',_l.egaey Marr.gege hereby sws, assigns and transfers fo Mzrwesl Marrgrwa fts
swenson md amgns, atr m rfsh¢. rifle andhtarasr fn and re s certain maganefdead al trust/dew re
secure dee ~ executed br

 

 

M: herman
. re Legacy Mortgaga end bearng dare_th_e
22nd day or Novemner A.D. 1995 end recorded h fha office of the Hocorder of

1__,_______.h"¢£_l=gg_'\!gr_£r_______Cr:.c.~my. $rate f_ Qgg
meade §_':1'.374{ etPega C}C o asDocurrmrNo.

en ura _5' day er bag A.o. r‘?%"
signed crm 22nd day or jmmnmec A.D._i$s?i

: sent - `
x §£: gaf _
:/or v .TM' - 139“¥ vafylg¢
x 2 .
. ¢- c=--‘* @-A;l'?m_ ay 5-
.- {'~‘§»_ new nue-M:ev__;`_

 

 

 

Sra¢e of ,._‘L__._.._,.
l Ce:rnty o!_ lhzl£&§'£¥_h__ 33
00 rhfs day or November __ A_p_ 15 §§

 

before me, z Nerery Ftrb”c, personally appeared Fra|'lti$ B. Kavnnau

 

to me know l, who helm dqu sworn, did say mar me/ahor la we Branch Presidanc
al chacy M :lrtgage and lhef saw hermer was argued on behwa said Legacy Mormnge.

BM¢M
mm Pm' _"

 

alarm ey.-,Leancy wrtaage Co-

 

4 BU~RB?E_H_¢Y_EBTI)rlve

fm ama 1 mnNsP.. nunn new
`.... _..` _. . .u~¢\ un \w\ Slale rl' llblu
"' '°"'m"'" " li, '_`rn:n\$m rrll'll-: fee. 71 3‘

_\\\uln ~-_.
. _"_" .» .'

    

JDY A, ,L.¢.m<

nFan’.G-*~.R . q .."

ol,f r ~-:~ .\\‘

sanzo-s nn =vn '~E..:?‘-~\'
,- .`~ H'='r{`r' |`.;U UH\U

nom HJECBRBED _/'\

 

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 20 Of 25 PAGE|D #Z 67

From: unknown Page: 15!27 Date; 3l9l2009 3:19;45 PM

 

HH]',EIT 5

  

PARGBL h

   
 
 
   
     
  
 
 
 
 
 
 
 
 
 
  
  
 
    

Situetu in the City of Dcytorl» County cf Hontgocory and Stnte of ohio end
being part of hot Nuehcl:cd SH'IY OHE THDUS.\ND FUDB. HBNDRED TNIRTI SI)( (61636)
s ' of the rnviecd and consecutive numbers of lots on the plat of said city of
l ' naytan, being bound¢d and more particularly described ns fullwg:

Baginning et an iron pin in the out line of said lor, acid iron pin is
located et the northeast corner of Lot No. S!XT'! TE|REB THOUSA.HD ':|lREB HUHDRED
EIGHI¥ 01|5 (63]8|) of the revised end consecutive numbers of lett on thc puc
of acid City of Dnyton and thc southeast corner of bet No. SD€T'£ TBR'EB
THOUSM'D I'HR£B utmDRP.n EICHTY 1310 (,&3352) of raid City of Dnytcn; thence iron
above ea.l:l beginning point northward:|.y with the went line ng 1,°¢ Na, 61§35
ci acid l=ity et nnytou, a dietancc of fifty one (Sl) feet en nn iron pin
located e: the northeast corner cf Lot No. 63332 of the said City of Dayton;
thence ca otuardly with the north line ot l.et No. 6:382 extended a di,cnn¢.
of one hundred seventeen and eighty six hundredtha (117.86) feet to no iron
pin in the east line u! but No. 6|636 of said City of Doyton; thence
ccuthvnct'ratdly with the east line of said bet Hc. 61435 a dictum 05 fifty
. mm and |uur hundrodtha (51.0¢S) foot to nn'i.ton p,l.n; thcnec vectonrdly and
_- parallel with the north line of this described tract a distance of one hundred
t umw ne eighty three hundred:ne (ns.s:) fm co nn place or beginnmg,
li

 

containing one hundred thirty seven thousaudthc (0.137) ceres.

g pnn.ctl. 11

5 situate 1a the City of Dayton, county of Huntgomez'y end Btete cf Ohio and
- being hot N\iohercd SIXTY THREE THOUBAND TBREZ HUHDRED EIGI\T¥ TWC| (63382) of
the revised and consecutive numbers of lots nn the plat cf said city of
Dayton. Ohio.

 

I'¢OHT 95--::‘.»'0=) nw

 

 

CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 21 Of 25 PAGE|D #Z 68

 

. E)<HuBlT D

LS&R NO.: 200912199

ASSIGNMENT OF MORTGAGE

KNOW ALL MEN BY THESE PRESENTS, that the undersigned, Wells
_Fargo Bank, N.A. successor by merger to Wells Fargo Home Mortgage,
Inc. FKA Norwest Mbrtgage, Inc., whose address is 3476 Stateview
Boulevard, Fort Mill, SC 29715 Mac# 7801-013, does hereby sell,
assign, transfer and set over unto The Bank of New York Mollon,
fka The Bank of New fork as Successor in interest to JP Morgan
Chase Bank NA as Trustee for Bear Stearns Asset- Backed Securities
Trust 2005-SD1, Asset-Backed Certificates, Series 2005-SD1, whose
address is 3476 Stateview Boulevard, Fort Mill, SC 29715 Mac#
7801-013, a certain mortgage from Gregory T. Ackerman and Joyce L.
Ackerman, Husband and Wife, to Legacy Mortgage,_dated November 22,
1995, recorded December 5, 1995, in Volume 95-3709, Page C10, in
the office of the Montgomery County Recorder, together with the
Promissory Note secured thereby and referred to therein; and all
sums of money due and to become due thereon, and secured by the
following real'estate:

SEE ATTACHED LEGAL DESCRIPTION.

PROPERTY ADDRESS:
556 SHADOWLAWN AVENUE
DAYTON, OH 454194

 

Case:

3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 22 Of 25 PAGE|D #Z 69

l " IN WITNESS wHEREOF, wells Fargo Bank, N.A. successor by
merger to wells Fargo Home Mortgage, Inc. FKA Norwest Mortgage,
Inc. has set its hand this 2nd day of April, 2009.

 

 

wells Fargo Bank, N.A. successor
by merger to Wells Fargo Home
Mortgage, Inc. FKA Norwest
Mortgage, Inc.

/QMM

Herman éghn Kennerty
VP of L an Documentation

 

 

 

STATE OF SOUTH CAROLINA

SS.
COUNTY OF YORK '

On April 2nd, 2009, before me Kelly A. Ruff, Notary Public,
State of South Carolina, personally appeared Herman John Kennerty,
VP of Loan Documentation, personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person(s) whose

name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s). or

the entity upon behalf of which the person(s) acted. executed
the instrument.

WITNESS my hand and official Seal.

¢/,,¢¢</d,é‘,@

Notary §ublic
My Commission Expires:

OFFiC|AL SEAL
NmmyHMw

‘- , __ Sta!e o| Soulh Carolina
This instrument was prepared by: ` -1;; cwm§$;g£$;hmwm
LERNER, SAMPSON & RoTHFUss `
A Legal Professional Association
P.O. Box 5480
Cincinnati, OH 45201»5480

 

 

 

CaSe: 3219-CV-00053-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 23 Of 25 PAGE|D #Z 70

PARCEL I:

Situate in the City of Dayton, County of Montgome:y and State of Ohio and
being'part of LOC Numbered SIXT¥ ONE THOUSAND FOUR HUNDRED THIRT¥ SIX (61&36)
Of the revised and consecutive numbers of lots on the plat of said City of
Dayton, being bounded and more particularly described as follovs:

Beginning at an iron pin in the west line of said lot, said iron pin is
located at the northeast corner of Lor No. SIXTY THREE THOUSAND THR£E HUNDRED
EICHTY ONE (63381) of the revised and consecutive numbers of lots on the plat
of said City of Dayton and the southeast corner of Lot No. SIXTY THREE
rnousANn mass simons storm 'r:wo (63382) of said city of Deycen; chance from
above said beginning point northwardly with the vest line of Lot No. 61436
of said City of Dayton, a distance of fifty one (Sl) feet to an iron pin
located at the northeast corner of Lot No. 63382 of the said City of Dayton;
thence eastwardly with the north line of Lot No. 63382 extended a distance
of one hundred seventeen and eighty six hundredths (117.86) feet to an iron
pin in the east line oE Lot No. 61536 of said City of Dayton; thence
southwestuardly with the east line of said Lot No. 61436 a distance of fifty
one and four hundredths (51.0&) feet to an iron pin; thence westwardly and
Parallel with the north line of this described tract a distance of one hundred
fifteen and eighty three hundredths (115.83) feet to the plate of beginning,
containing one hundred thirty seven thousandths (0.137) acres.

PARCEL II:

Situate in the City of Dayton, Cuunty of Montgomery and State of ohio and
being Lot Numbéred SIXTY THREE THOUSAND THREE HUNDRED EIGHT? TWO (63382) of
the revised and consecutive numbers of lots on the plat of said City nf
Dayton, Ohio.

 

CaSe: 3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 24 Of 25 PAGE|D #Z 71

From'. unknown Page: 16/27 Date: 319"2009 3;19:45 PM

._ __ __m

E)<H\B\T E

 

.
.
l

 

HMI" !\||S viii I¥I fill blm Tln.l lsi gill

07‘761'7 mm JOY A CLJRRK
n minimum el am no\hr nd umw goal w\ u\u\\\- mm11\'"’--“»“'»FW":'UR|:]E'
map n wm n busy ¢mwnmd. m mcmann SBBEB ,5 m 191 37

n- unn roman hr.. sutton wlw train :au.l¢¢ rm

dial \ln honor cl o nunn nunn sells ml 11, 1932 m tile.\ .-1'__,\*] \GUHF.“`{ §S' OH
lms-z z. mr ny annum u-. n-aum\ mm , nn RECBRD

el the lutqu lar-oll- o! H¢gh¢ty thouy, Uhl.o, ups 1b lo.llu¢'ll|

¢_ne¢i\mi paine ts witt ILLF\

h¢ ¢tu¢\¢¢ mmr l for hal hh'ip\¢-\~

dan dun-7 oliva tv sexually oz nn home in l¢\ror al o cum-l umw to

lar-f "mm» nw by mem T- lohr-h

m btu/hillin under a dan al hiv-f 221 1953 ,

h m ¢-Lt -r t la.ann.oo ..a owen n named un. hai-o
- . nu 1a me dunn records st ulMW-l'! couch ¢.le,

ua eyes put d th palm own unlike n nut cho um oz

m nunn kenneth mu» kanne

gun nom nunn nw - thin ‘b¢ wbosil.mn co th mortgage co

upq lounge mt m ne me mar m wm me

au-= .-: :'*.a-¢n ¢\n usi hen mendoza m ben omni md denial prior

n non ex non o¢ m nunn to 1a nunn mich inc helm 401(1;) hunt
\u\ villa out la lay man 111-song or lowes§:a- -r.h Lhu of add arms
twu-hom upon um graham

la r' l. tha laid correlation bn tach icc w n k linn-l
n m 22§1§£/ an 22nd or er owed-v . ms .

ten lai-l donee n lee. nation
“‘“° “ “" "‘“'“' °“ nunn h:m callihan nn
___va
j;r?ddT-;:a /ZZ "\§.U-f §}» gm _Z%»"¢"
\l on TRUSTE.E
il,...nu et ma mary el boreman

la te mund, mt ua thin 41-» by at H'¢INP , 1935 . b~ruo.o¢,
th uduamna, a incur N‘.rlh. la nd ha- u.u luck rcr-wally mall wl
»»» -¢‘ ne-..:.sss.-..‘::;.m'~ »..
THCD‘IAS ‘K. LEHM.AH in TRUSTBB
m om\u¢eu ma aqua-q of rha foregoing turman-t n be M-IMI vn\dunty
ne m am net et md annum lee the m m ama therein nazi-ah
TE|\|LEV££I\ART.NG\¥!W

nda .
L'&’°.L‘£$§“‘d§'eeee,m \.T&~. @»</vk»-*<“
mut wutc

¢\ln burden proud d christ \.. un\n¢. human .\x \a\l

HUR \` 95 --37@') 538

 

Case:

  
 
 
  
     
   
  
  
   
  
   
   
     
 
 
 
  
   
   
 

3219-CV-OOO53-T|\/|R-SLO DOC #Z 1-3 Filed: O2/20/19 Page: 25 Of 25 PAGE|D #Z 72

From; unknown Page: 17!27 Date: 319/2009 3:19;45 PM
__ . -.

 

EXHIBIT A
?axcol l
Eituotnd in :.he City of nayton, County of Hor.tgomcy, Btate of Ohio end being peer
of Lot Numbel'ud ?¥m OHB TllOUSAND FOUR liilND’.{ED flile 811 (51!¢36) of the revised

and consecuc:.vo numbers of lots on the Plat of said City of Daytun. being bounded
and more particularly described as follows

Bcginniog at an iron pin in the west line of said let, said iron pin is located

at the northeast carney of Let No. SIXTY THREB THDUSAND THRBB HUNDRED EIGHT! ONB
(6338!) of tie revised and connucutivn numbers cf lots on the Ploc of said City

of Dny¢on and the southeast corner of hot No. SIX'L"! mims mousANv mm norman
EIGHT¥ TUD (€3382) of said City n£ daytnn; chance iron above said beginning point
northwardly with the watt line of Lot No. (61436) of said City of Daycon, o distance

of fifty one (51) feet to an iron pin located at cbe northeast corner of Lot No-
(53382) of the said city of Dayrong thence eastwardly with the north line of Lo¢

No. (63382) attended a distance of one hundred seventeen and eighty six hundtsdtha
(117.86) feet co an iron pin in the east line of Lot No. (61&36) of laid City of
Dayton; thence southwaetwardly with the east line of said Lot No. (61436) a distance

of fifty one and four hundrndths [51.04) feet tn an iron pln; thence vestwurdly

and Plrlllel lll¢h the north line of this described tract s distance of one hundred
fifteen and elghty three hundrndtha (115.83) feet to the place of beginning. containing
one hundred thirty seven chausnndthe (0.13?) acrec.

Far¢a.l 2

Si.tuntcd in the City of Dayton. county of Hon:gonery, Scntn al Ohio and being put
Numbe'red SIX'U THREE 'I!IUL'BAND TBREB HU'NDRED EIGI!'IY '.WD (63382) of the revised and
consecutive manuel of late on the plot et the said city of naycon. ohi¢.

 

murr 95~-3 ma 999

  
  

